10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

TYRONE DAVID JAMES, SR., Case No.: 2:18-cv~00900-KJD-GWF

Petitioner

ORDER

v.
WlLLlAl\/IS, et al.,

Respondents

 

 

 

 

This court previously denied a motion for appointment of counsel by 28 U.S.C. § 2254
habeas corpus petitioner Tyrone David James, Sr. (see ECF No. 6). The Federal Public Defender
(FPD) has now filed an unopposed motion for appointment of counsel on behalf of J ames (ECF
No. 16). The FPD explains that counsel for respondents informed her that the Clark County
District Attorney’s office has indicated that there may be new, relevant DNA information in
James’ case. The FPD states that respondents also believe appointment of counsel Would be
beneficial See Chcmey v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986). Good cause appearing,
the motion for counsel is granted

ln light of the appointment of counsel, respondents’ motion to dismiss is denied Without

prejudice

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

IT IS THEREFORE ORDERED that petitioner’s unopposed motion for appointment of
counsel (ECF No. 16) is GRANTED.

IT IS FURTHER ORDERED that the Federal Public Defender for the District of
Nevada (FPD) is appointed to represent petitioner.

IT IS FURTHER ORDERED that the Clerk shall ELECTRONICALLY SERVE the
FPD a copy of this order, together with a copy of the petition for writ of habeas corpus (ECF No.
7). The FPD shall have 30 days from the date of entry of this order to file a notice of
appearance

IT IS THEREFORE ORDERED that counsel for petitioner shall meet with petitioner
as soon as reasonably possible, if counsel has not already done so, to: (a) review the procedures
applicable in cases under 28 U.S.C. § 2254; (b) discuss and explore with petitioner, as fully as
possible, the potential grounds for habeas corpus relief in petitioner’s case; and (c) advise
petitioner that all possible grounds for habeas corpus relief must be raised at this time in this
action and that the failure to do so will likely result in any omitted grounds being barred from
future review.

IT IS FURTHER ORDERED that petitioner shall have 90 days from the date of this
order to FILE AND SERVE on respondents an amended petition for writ of habeas corpus,
which shall include all known grounds for relief (both exhausted and unexhausted).

IT IS FURTHER ORDERED that respondents shall have 45 days after service of an
amended petition within which to answer, or otherwise respond to, the amended petition. Any

response filed shall comply with the remaining provisions below, which are entered pursuant to

Habeas Rule 5.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

IT IS FURTHER ORDERED that any procedural defenses raised by respondents in this
case shall be raised together in a single consolidated motion to dismiss. ln other words, the court
does not wish to address any procedural defenses raised herein either in seriaturn fashion in
multiple successive motions to dismiss or embedded in the answer. Procedural defenses omitted
from such motion to dismiss will be subject to potential waiver. Respondents shall not file a
response in this case that consolidates their procedural defenses, if any, with their response on
the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly
lacking merit. lf respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a)
they shall do so within the single motion to dismiss not in the answer; and (b) they shall
specifically direct their argument to the standard for dismissal under § 2254(b)(2) set forth in
Cc/ssell v. Sfewcu't, 406 F.3d 614, 623-24 (9th Cir. 2005). ln short, no procedural defenses,
including exhaustion, shall be included with the merits in an answer. All procedural defenses,
including exhaustion, instead must be raised by motion to dismiss.

lT lS FURTHER ORDERED that, in any answer filed on the merits, respondents shall
specifically cite to and address the applicable state court written decision and state court record
materials, if any, regarding each claim within the response as to that claim.

IT IS FURTHER ORDERED that petitioner shall have 45 days from service of the
answer, motion to dismiss, or other response to file a reply or opposition, with any other requests
for relief by respondents by motion otherwise being subject to the normal briefing schedule
under the local rules.

IT IS FURTHER ORDERED that any state court record exhibits filed by the parties

herein shall be filed with an index of exhibits identifying the exhibits by number or letter. The

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CM/ECF attachments that are filed shall further be identified by the number or letter of the
exhibit in the attachment

IT IS FURTHER ORDERED that the parties SHALL SEND courtesy copies of all
exhibits to the Reno Division of this court. Courtesy copies shall be mailed to the Clerk of
Court, 400 S. Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attomey” on
the outside of the mailing address label. Additionally, in the future, all parties shall provide
courtesy copies of any additional exhibits submitted to the court in this case_numbered
sequentially to follow earlier-filed exhibits_in the manner described above

IT IS FURTHER ORDERED that petitioner’s ex parte motion to dismiss (ECF No. 9)
is DENIED as moot.

IT IS FURTHER ORDERED that respondent’s motion to dismiss (ECF No. 10) is

DENIED without prejudice

Dated: February 28, 2019 2
\

KENT J. DAWSON
U.S. DISTRICT IUDGE

 

 

